911 F.2d 726Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas F. WILLIAMS, Defendant-Appellant.
No. 89-6304.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1990.Decided July 20, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Wilson Jones, Senior District Judge.  (CR No. 85-20-ST;  C/A No. 89-59)
Thomas F. Williams, appellant pro se.
Max Oliver Cogburn, Jr., Office of the United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
VACATED AND REMANDED.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas F. Williams pled guilty to three counts of a six-count indictment and was sentenced to eight years.  Four years later, Williams filed a pro se 28 U.S.C. Sec. 2255 motion and a supporting affidavit claiming that his counsel was ineffective, his plea was involuntary, and his plea was induced with illegally obtained evidence.  The respondents filed an answer requesting summary dismissal.  Without providing notice to Williams, the district court denied the petition based in part on the affidavits of both parties.  Because Williams was not "advised of his right to file counter-affidavits or other responsive material and alerted to the fact that his failure to so respond might result in the entry of summary judgment against him," summary dismissal based at least in part on the respondent's affidavits was improper.   Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975).


2
We therefore vacate the decision of the district court and remand this case for further proceedings consistent with this decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.